 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT AND ISSUING BANK DESIGNATION AGREEMENT

 

FIRST AMENDMENT AND ISSUING BANK DESIGNATION AGREEMENT (this “Agreement”), dated
as of July 22, 2020 (the “Effective Date”) by and among (i) the undersigned New
Issuing Banks (as defined below), (ii) ENVIVA PARTNERS, LP, a Delaware limited
partnership (the “Borrower”) and (iii) BARCLAYS BANK PLC (“Barclays”), as an
Issuing Bank (in such capacity, the “Existing Issuing Bank”) and as
Administrative Agent.

 

RECITALS

 

A.        WHEREAS, reference is hereby made to the Amended and Restated Credit
Agreement, dated as of October 18, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as defined in the Credit Agreement as amended hereby), by and among
the Borrower, the Lenders party thereto from time to time, Barclays, as
Administrative Agent and as Collateral Agent, and the other Persons party
thereto; and

 

B.         WHEREAS, pursuant to Section 2.24(k) of the Credit Agreement, (i) the
Borrower has requested, and the New Issuing Banks and the Administrative Agent
have agreed, that the New Issuing Banks be designated as Issuing Banks under the
Credit Agreement and (ii) the Borrower, the Administrative Agent, the Existing
Issuing Bank and the New Issuing Banks desire to amend the Credit Agreement to
change the L/C Commitments as further set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.      Designation of New Issuing Banks. Pursuant to Section 2.24(k) of
the Credit Agreement, the Borrower hereby designates, and each of the
Administrative Agent and the New Issuing Banks consent to such designation, each
of (i) Goldman Sachs Bank USA and (ii) Citibank, N.A. (each a “New Issuing Bank”
and, collectively, the “New Issuing Banks”) as an Issuing Bank under the Credit
Agreement.

 

SECTION 2.       Amendment to the Credit Agreement. The Credit Agreement is
hereby amended as follows:

 

(a)         Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by amending and restating the definition
of “L/C Commitment” to read as follows:

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.24 in the amounts set forth on Schedule 2.02 as
amended from time to time. The aggregate amount of the L/C Commitment shall not
exceed the lesser of (x) $50,000,000 and (y) the Revolving Credit Commitments.

 



 

 

 

(b)         Amendment to Schedule 2.02 to the Credit Agreement. Schedule 2.02 of
the Credit Agreement is hereby amended and restated in the form attached as
Exhibit A to this Agreement.

 

SECTION 3.       Representations and Warranties. The Borrower hereby represents
and warrants to the New Issuing Banks, the Existing Issuing Bank and the
Administrative Agent that the following statements are true and correct in all
respects:

 

(a)         the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof to the same extent as if made on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that to the extent any such representation and warranty is already
qualified by materiality or Material Adverse Effect, such representation and
warranty shall be true and correct in all respects;

 

(b)        the Borrower has the requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and
each Loan Document, as amended hereby. The execution and delivery of this
Agreement and the performance by the Borrower of this Agreement and each Loan
Document (as amended hereby) to which it is a party have been duly approved by
all necessary organizational action of the Borrower; and

 

(c)         this Agreement has been duly executed and delivered by the Borrower
and this Agreement is the legally valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws relating to or limiting creditors’ rights
generally or by general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

 

SECTION 4.       Conditions to Effectiveness of this Agreement. The
effectiveness of the Agreement shall be subject to the following conditions
precedent (the date on which such conditions have been satisfied (or waived) is
referred to herein as the “Effective Date”):

 

(a)         The Administrative Agent shall have received duly executed
counterparts of this Agreement from the Borrower, the Existing Issuing Bank and
the New Issuing Banks each of which shall be originals or facsimiles or “.pdf”
files (followed promptly by originals) unless otherwise specified.

 

(b)        The representations and warranties set forth in Section 3 of this
Agreement shall be true and correct.

 

(c)         No Default or Event of Default shall exist or would result from the
execution and delivery of this Agreement.

 



2

 

 

SECTION 5.       Effect of the Amendment. On and after the Effective Date, each
reference to the Credit Agreement in any Loan Document shall be deemed to be a
reference to the Credit Agreement as amended by this Agreement (the Credit
Agreement, as so amended, the “Amended Credit Agreement”). Except as expressly
provided in this Agreement, nothing herein shall be deemed to entitle any Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances. On and after the Effective Date, (i) this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents, (ii) the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import, as used in the
Credit Agreement shall, unless the context otherwise requires, mean the Amended
Credit Agreement and (iii) the term “Issuing Banks” as used in the Credit
Agreement shall, unless the context otherwise requires, be deemed to include the
New Issuing Banks. Each Loan Party hereby ratifies and confirms that, except as
specifically amended by this Agreement, the Credit Agreement and the other Loan
Documents shall remain in full force and effect.

 

SECTION 6.       Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other customary means of electronic transmission (e.g., “.pdf”) shall be as
effective as delivery of a manually executed counterpart hereof. The words
“execution,” “signed,” “signature,” and words of like import in this Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 7.       Applicable Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 8.       Miscellaneous. The provisions of Sections 9.11 and 9.15 of the
Credit Agreement are incorporated by reference herein and made a part hereof.

 

SECTION 9.       Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank]

 



3

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

ENVIVA PARTNERS, LP, as Borrower   By: Enviva Partners GP, LLC, its general
partner           By: /s/ Wushuang Ma     Name: Wushuang Ma     Title:
  Assistant Treasurer  

 

[Signature Page to First Amendment and Issuing Bank Designation Agreement]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

  BARCLAYS BANK PLC, as Administrative Agent and the Existing Issuing Bank      
    By: /s/ Sydney G. Dennis   Name: Sydney G. Dennis   Title: Director

 

[Signature Page to First Amendment and Issuing Bank Designation Agreement]

 



 

 

 

  Citibank, N.A.,   as a New Issuing Bank           By: /s/ Greg Kantrowitz  
Name: Greg Kantrowitz   Title: Vice President / Director

 

[Signature Page to First Amendment and Issuing Bank Designation Agreement]

 



 

 

 

Goldman Sachs Bank USA, as a New Issuing Bank         By: /s/ Jacob Elder Name:
Jacob Elder Title: Authorized Signatory

 

[Signature Page to First Amendment and Issuing Bank Designation Agreement]

 



 

 

 

Exhibit A

 

Schedule 2.02

Issuing Banks

 

Issuing
Bank Address Contact Details L/C Commitment

Barclays Bank PLC, New York Branch

 

 

 

Barclays Bank PLC, New York Branch

745 Seventh Avenue

New York, NY 10019

Attn: Letters of Credit Department / BDM LC Support / Nnamdi Otudoh

 

Email: xrabdmlcsupport@barclays.com, xraletterofcredit@barclays.com,
nnamdi.otudoh@barclays.com $20,000,000 Goldman Sachs Bank USA

c/o Goldman Sachs Loan Operations

Attention: Letter of Credit Department Manager

2001 Ross Avenue, 29th Floor

Dallas, TX 75201

 

Tel: 972-368-2790

Email: gs-loc-business@gs.com

 

$20,000,000 Citibank, N.A.

388 Greenwich Street, 31st Floor

New York, NY 10013

Attention: Letters of Credit / Zorijana Migliorini / Diran Aslanian

 

Tel: 212-816-8663 / 212-816-0239

Email: zorijana.migliorini@citi.com / diran.aslanian@citi.com

$10,000,000

 



 

 